Title: From John Adams to Thomas Mifflin, 14 July 1789
From: Adams, John
To: Mifflin, Thomas



Dear Sir
New York July 14 1789

I have received the letter you did me the honor to write me on the third of this month, and I thank you for giving me an opportunity of renewing a friendly intercourse which has continued I believe with some interruption for these seventeen years.
I was early acquainted with the activity, Zeal, and Steadiness of Capt. Falconer in the cause of his country: but as the number of competitors for employment in your city, is greater than that of the offices to be bestowed, and the merits of many of them are considerable; The President will no doubt think himself obliged to seek information from all quarters and carefully weigh the merits and qualifications of every one.
In order to preserve and improve the Ballance of our constitution, it is so necessary that the nominations of the President should be revered, that I shall generally support to the utmost of my power the men of his choice, and it must be a very strong case indeed that would justify me to myself in venturing to differ from him.
I congratulate you on the prospect we have that our countrymen will by degrees recover their original national character, and their native veneration for the wisdom and virtue of those institutions of our Ancestors, which have been so long obscured and misrepresented by passion, prejudice, ignorance, and error.
With great esteem &c
John Adams